UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-6173


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHEVELLE CROWDER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:08-cr-00002-JLK-2)


Submitted:   April 26, 2012                   Decided:   May 1, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chevelle Crowder,     Appellant Pro Se.     Charlene Rene Day,
Assistant United      States  Attorney, Roanoke,  Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Chevelle    Crowder   appeals     the         district    court’s      order

denying       his   motion   to   reconsider        the      denial     of    his    motion

seeking a reduction of sentence under 18 U.S.C. § 3582 (2006).

As     we   have    recognized,      however,       a     district       court      has   no

authority to grant a motion to reconsider its previous order

denying a 3582(c) motion.             United States v. Goodwyn, 596 F.3d

233, 235-36 (4th Cir. 2010).               And in any event, it is evident

from    the    record     that   Crowder    is   ineligible        for       the   sentence

reduction that he seeks.           Accordingly, we affirm the judgment of

the    district     court.       United    States       v.    Crowder,       No.   4:08-cr-

00002-JLK-2 (W.D. Va. Jan. 26, 2012).                        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                                   AFFIRMED




                                           2